Interim Decision #2237

MAIThR OF MURAT-KHAN

In Deportation Proceedings
A-20135179

Decided by Board August 27, .1973
(1) While penal confinement is a significant factor in determining whether a
nonimmigrant's criminal conduct constitutes a violation of nonimmigrant
status within the meaning of section 241(a)(9) of the Immigration and Nationality Act, a likewise significant factor is whether the criminal conduct is
meaningfully disruptive of the purpose for which the nonimmigrant was
admitted.
(2) A nonimmigrant student's conviction for the offense of residing where drug
laws are violated and resultant 20-day incarceration did not constitute a
failure to maintain nonimmigrant status under section 241(a)(9) of the Act

where her criminal conduct did not meaningfully disrupt the pursuit of her
studies (the purpose for which she was admitted), as evidenced by aboveaverage academic work which actually improved following her incarceration.
CHARGE:
Order: Act of 1952—Section 241(a)(9) [8 U.S.C. 1251(a)(9))—Failure to comply
with conditions of nonimmigrant status.
ON BEHALF OF SERVICE:
F. Ernest Ayers
Trial Attorney
(Brief filed)

ON BEHALF OF RESPONDENT:
Raul Soto-Seelig, Esquire
1022 Georgia-Pacific Bldg.
Portland, Oregon 97204
(Brief filed)

This is a Service appeal from a decision of an immigration judge

ordering these proceedings terminated. The appeal will be dismissed.
'The respondent is a 20-year-old unmarried female alien, native
and citizen of Pakistan, who entered the United States on or about
September 6, 1971 as a nonimmigrant student authorized to
remain until September 5, 1973. At a hearing before an immigration judge on January 17, 1973, at which she was represented by
present counsel, respondent admitted the truth of the factual
allegations of the order to show cause but denied deportability.
The record indicates that on September 12, 1972 the respondent

was convicted in the ,Mansfield Municipal Court, Mansfield, Ohio
465

Interim Decision #2237
for the offense of residing were drug laws are violated, and was
sentenced to 180 days in jail (Ex. 5). The respondent was incarcerated from September 14, 1972 until October 3, 1972 at which time
the balance of her sentence was suspended (Ex. 3).
At the hearing the immigration judge found that since the
respondent was permitted to resume her studies immediately
upon her release from custody and successfully completed the
school term, there had been no violation of her nonimmigrant
student status. He concluded that our decision in Matter of C , 9
I. & N. Dec. 100 (BIA 1960); compelled termination of the proceedings. On this appeal the Service urges that Matter of C , supra,
should not apply and that Matter of A , 6 I. & N. Dec. 762 (BIA
1955), requires a finding of deportability. We reject the trial
attorney's argument and hold that the proceedings were properly
terminated.
Matter of C , supra, involved a nonimmigrant student -Who was
convicted for disorderly conduct but not incarcerated. The basis
for our finding that his student status had not been violated was
the fact that he was able to continue his school attendance
without interruption notwithstanding his offense. We adjudged
that since his education had not been meaningfully disrupted, he
had not abandoned his pursuit of the purpose for which he was
admitted to the United States. Matter of A , supra, involved a
nonimmigrant visitor who was convicted and imprisoned for disorderly conduct. We found his incarceration to be inconsistent with
the purpose of his admission, namely, to pursue pleasure, and in
violation of his nonimmigrant status within the meaning of section
241(a)(9) of the Immigration and Nationality Act.
It is clear from these cases that the focus of our inquiry was on
the purpose for which the nonimmigrant was admitted, and not
merely on the presence or absence of penal confinement. In the
present case the respondent was admitted in order to study and
the evidence indicates that her criminal conduct has in no way
interfered with or compromised that purpose. Her major academic
advisor states that her work has been "above average" and "very
satisfactory" (Ex. 7), and the record reflects that the respondent's
grades actually improved during the term for which she registered
late as a result of her incarceration (Ex. 6).
We therefore conclude that the respondent's conduct has not
constituted a failure to maintian the nonimmigrant status in
which she was admitted. The decision of the immigration judge to
terminate was correct and it will be affirmed. The following order
will be entered.
ORDER: The appeal is dismissed.
—

—

—

—

—

466

